REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to a system for monitoring a vehicle access point during departure and arrival of an autonomous vehicle.

Prior art for was found for the claims as follows:
Re. Claim 1,
Jette et al., (US 2002/0140555 A) disclose the following limitations: 
A monitoring system for monitoring a property (Jette: Fig. 1; Abstract – garage warning system.) comprising: 
one or more processors (Jette: Fig. 1; Para. [0019] discloses control panels 2, 4 include processing circuitry equivalent to a processor.); and 
one or more non-transitory computer storage media storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to perform operations (Jette: Para. [0021] discloses the garage system is programmable, meaning non-transitory computer storage media is executed by the processing circuitry to perform operations.) comprising: 
obtaining, by the monitoring system (Fig. 1, element 61), monitoring system data that is generated by one or more first monitoring system components (Fig. 1, elements 8-11) that are installed at a property (Jette: Fig. 1 & Para. [0019] disclose first monitoring components 8-11 that generate monitoring data which is obtained by the garage warning system’s control panels.); 
determining, by the monitoring system (Fig. 1, element 61) and based on the monitoring system data, that a vehicle (1) will drive through a vehicle access point (i.e., door 13) of the property (Jette: Fig. 1 & Para. [0020] disclose the garage warning system determines a vehicle 1 that will drive through door 13 of the property by using the first monitoring components 8-11.); 
based on determining, that the vehicle will drive through the vehicle access point (13) of the property, determining, by the monitoring system that the vehicle access point (13) of the property is to be monitored instead of determining that the vehicle access point of the property is not to be monitored (Jette: Fig. 1 & Para. [0020] disclose the garage warning system determines that vehicle 1 drives through door 13 of the property and continues to monitor the vicinity of door 13. If there are no vehicles at the door 13, then the monitoring stops, thus monitors the property if vehicles are present instead of not monitoring when no vehicles are present.); 
based on determining that the vehicle access point (13) of the property is to be monitored instead of determining that the vehicle access point of the property is not to be monitored (i.e., monitors the property if vehicles are present instead of not monitoring when no vehicles are present), using one or more second monitoring system components (1a-c) to monitor the vehicle access point of the property (Jette: Fig. 1 & Para. [0020] disclose when there are no vehicles in the vicinity of the door 13, activators 1a or 1c will send a signal to the door control board 4 to close the door 13. When door 13 is completely closed, the sign 14 may stay down or go back up until the next vehicle comes to the door or is detected.);
Huennekens et al., (US 2017/0080900 A1) disclose determining that the vehicle is unoccupied and, that the vehicle will automatically drive (Huennekens: Fig. 1-2 & Paras. [0014], [0021], [0022] disclose a remote server determining that the vehicle is unoccupied and, that the vehicle will automatically drive by receiving sensor data that determines if the vehicle is unoccupied as the vehicle autonomously navigates to a pick-up location.).

Claims 8 & 15 recite analogous limitations to claim 1 above, therefore in order to reduce superfluous citations of the prior art, the mappings for these claims have been omitted.

Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claims 1, 8, 15] “… determining, by the monitoring system and based on the monitoring system data, that at another time the vehicle will automatically drive through the vehicle access point of the property while the vehicle is occupied; and based on determining that the vehicle will automatically drive through the vehicle access point of the property while the vehicle is occupied, determining, by the monitoring system, that the vehicle access point of the property is not to be monitored instead of determining that the vehicle access point of the property is to be monitored.” This feature is not found or suggested in the prior art.

Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 03-05-2022